VV
               OFFICE OF THE ATTORNEY       GENERAL   OF TEXAS
                                  AUSTIN

6-W c.mNN
.lvoNn
     .mlPUC

         Eon. D. %iehard Volga8
         GOUtlt~AttorPay
         wil6aElcounty
         IlcpeerSlls,!Puas
         Dear sirr
                            ‘opinionwo. o-


                     This till aoknm
         tar0rntm3



                                                  cls 4399, RariB-
                                                  ly, we are &la&




                                                   sldLture(ohap.
                                       8, 46th Leg., %%g. SSSO.),
                                       utlonal by opinion !?o.O-23
                                       1 at this adartnfstrstlon.


                            se Bill No. 205, ~6.6 of the
                              @3l&iw%* asgular seBsi%n,
                               crppruvt3U
                                        on Lsay25, 1939,
                and whiah bill beoaue sff&otiVarrtSya., 1939,
                the Legislaturere-snaatedand passed the
                iamtioUoEo~~il1      IFo=727, ci the Forty-
                rirth L@ i        ***
Hon. D. Xioherd VOge8, page 2

           You than quote the %m%Cg%noy olause of~E.B.
205.
          Beoently we rendered o~lnlan I?o.O-907 k,
Hon. I. Pra%d%oki, County Auditor oi CUreston County,
and ln that oplnlan we held H.B. 2QS aa %naoted a aan-
stltutionaland valid statute. Howm%r, the pu88tio~
raised by Mr. Prasdsoklwas the raot that the mg~-
ay clause proolaim%dLB. 205 to be the same Aat au
H.B. 727, supra, whereas in truth there w%r% aubetan-
tial and material ahanges in the text. Wo held In QUF
opinion in that oaee that ths smergenoy olauso b%lng
erroneous did not vitiate the bill.
          We enalose, herewith, a oopy oftopinion No.
O-907 for your ooneideratlon. You will readily note
tram reading same the dlfrer%no%sin the two anu~&tr+
ry Aota.
          However lf it should be oonoeded the t%rma
0f~X.B. 205 passe& in 1939, an6 LB. 727, the 1937 Aot
deolared unoonatitutiona& were synonymous,the effsst
would not be to mak% oounties llabb for 0013li8 8oQN-
ing Irm the time H.B. 727 iae deolared unaonstltutlon-
al until the exsoutive approval oi H.B. 205 mad% 'it
effeative as a law. We qmte the following from 39
T%x. Jur. 41%
            *The enactment o? %uratiV% StetUte8      Oon-
       atitutee a valid exeraiss of legislative
       pavier. In this mamer the Legislatureoan
       eive oapaoity or dispensewith any iarmaJ.l-
       ty it could have previously&van or d.ispene-
       ed with. In ehort, it oan rati- anything
       it,could have authorized in the first lnetanoe.
       But the I.%gislatureoennat breathe the breath
       of life into a dead thing.' Thus it a%nnot
       validate an unoonatltutlonal%tatUt%,     Xf.E
       vitalize a void judgznent.w(Esnphasl8  OUTS).
            We pots iraa 12 O.J. 1092;
            "An unoonstitutionalstatute 1s abeolut%-
       ly nti and vald ab inltio, having no bind-
Hon. D. Riohard VOgeil,   page 3

     lng force;  and is not vallduted by a subs%-
     quent ConstitutionalAmendment rsm%VLng the
     rG;%;;itlon b,:whloh its snaotmentwau pro-
                guoh statutes are regarded au
     though :hep had never been in exlstenoe and
     are not in01ud06 in 5    tit ti al PrOYiUiOIk8
     int%nded to oontinue'sst&      Es   ln tome
     until altered or rep%aleU by leglslatlraas-
     tlon, such provlslonshaving referenoe Only
     to auah laws as are oonstitutlonaland valid.
     Nor has a legislatureany authority to ral-
     'idate%n unoonetitutionalproseedIngW
                                   (~@lltUill   O&8)

          The oases cited by you in your able bri%i
interpret and construe Ye&dating or OuratiV% AOt8
whioh are no designatedby their terms. WI,hare been
unable to find any authority holding an amendmant to
a statute whioh materiallytarles the terms oilthe
amended sot to oooupy the status of, or sefve the pur-
pose or, a ourative Aot.
          We, therefore, hold that LB. 203, 8uprar
while oonstltutionaland valid, does not operate a8
a retroaotlve law, and that olilaers are not %ntltl%d
to be paid fees by the oounty from the tlsm of our
holding LB. 727 wonstitutional to the erfeotlve
date OS LB. 205.
          With reirenge to the e%o%nd part of your
brief, we adhere to opinion No. O-077 written to you
on Eay 12, 1939, by Assistant Attorney GeneralVim.3.
R..Kiing. Of oourse eaoh inetanoe would depend uRon
ite own fact situation, but we do not believe the sub-
stitution of the words ndisohargesthe EWW by mean8
of workin&,auoh fioe out oh the oounty roads or on
any oounty #rojaot* In LB. 205, would oall fora-
terially different interpretationfrom that plaoed on
the wclrdsW%atisil.adthe fine and costs adjudge&
against him In full by labor in ths workhouse, m  the
oounty farm, on the 5ublI.oroads or upon any uublio
works of the county" as same appeared in Artiole 1055,
C.C.Y.) prior to the amendment.~Rapeoially Is ttis
Xon. D. Richard Voges, page 4

true when oonslderedin conneotlonwith.the language
of Artiole 793, G.C.P., as oonstrued by ILr.lCingin
his opinlctlNo. O-677.
        Article 793 provides in aubstanoe that where
a derondsnt is oonvioted ot a misdemeanorand hia
punishment is assessed at a psauniarg i$ne, ii he is
unable to pay the rlne and oosts assessed against
him he may ror such time as will satisfythe judgment
be put to work in the workhouse, or on the oounty
rtcm, or on public improvementsor the oountp, of ir.
there be no workhouse, farm or tiprorements,he 8hall
be imprisonedin Jail.
                                Youra very truly




APPROVXD JUL 8, 1939